 In the Matter of THE KELLY COMPANYandWAREHOUSEMEN'S &DISTRIBUTIONWORKERS' UNION, LOCAL 2-9 (C. I. 0.)andWARE-HOUSE EMPLOYEES' UNION, LOCAL 197, INTERNATIONAL BROTHERHOODOFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN R HELPERS OFAMERICA (A. F. OF L.)-yCase No. RE 27. Decided El ugust 16,19111Jurisdiction:nut products manufacturing industry.Investigation and Certification of Representatives:existence of question: con-flicting claims of rival representatives; eligibility to be determined by payroll preceding shut-down resulting from strike called by one of the organiza-tions involved ; election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees, including warehouse employees, truckers, watchman, and fireman,but excluding executives and supervisory and office employees.DefinitionsIndividuals who operate their own trucks; who apparently have con-tracts with other concerns, are not on the Company's pay roll, being paidat a fixed fee per hundred weight; and in whose behalf no social securitytax deductions nor provisions for unemployment insurance or workmen's'compensation are madeheldto be independent contractors.Individuals operating their own trucks are employees of the Companydespite absence of social security tax deductions or unemploymentinsuranceor workmen's compensation payments, where they are subject to the Com-pany's direction and c;Ill; are on the pay roll of the Company; and receiveChristmas gifts and vacation privileges.Haun/turst, Ivigl'is, Sharp and Gull,byMessrs.H. A. Hauxhwrstand Richard Inglis, Jr.,of Cleveland, Ohio, for the Company.Mr. Edward S. Crudele,of Cleveland, Ohio, for the C. I. O.Mr. Charles P. lllayoh,of Cleveland, Ohio, for the A. F. of L.Mr. Marvin C. Wahl,of counsel to the Board.DECISIONANDDIRECTION OF, ELECTIONSTATEMENT OF T11E CASEOn July 8, 1941, The Kelly Company,' Cleveland, Ohio, hereincalled the Company, filed -,i nth the Regional Director for the Eighth'At the hearing the name ofthe Company was amendedto read as appears herein.34N L.R,B,No 56,-15120)-42-N of 34-22325 326DECISIONSOF NATIONAL LABORRELATIONS BOARDRegion (Cleveland, Ohio) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofthe Company and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National LaborRelations Act; 49 Stat. 449, herein called the Act.On July 14, 1941,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.On July 15, 1941, the Regional Director issued a noticeof hearing, copies of which were duly served upon the Company,Warehousemen's & Distribution Workers' Union, Local 2-9 (C. I. 0.),herein called the C. I. 0., and Warehouse Employees' Union, Local197, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America (A. F. of L.), herein called the A. F. L.,2labor organizations claiming to represent employees directly affectedby the investigation.Pursuant to notice, a hearing was held on July 21, 1941, at Cleve-land,Ohio, before Max W. Johnstone, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Company, the A. F.L., and the C. I. O. were represented by counsel and participatedin the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.During the course of the hearing, the TrialExaminer made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Kelly Company, an Ohio corporation, is engaged in the manu-facture, processing, and sale of nuts and nut products. In 1940,the Company purchased nuts valued at approximately $800,000, 70per cent of which came from outside the State of Ohio. In thesame period, the Company's sales approximated $1,200,000, about55 per cent of which were shipped outside the State of Ohio. TheCompany concedes that it is engaged in commerce within themeans of the Act.2The names of both unions were correctly set forth at the hearing as appears herein THE} KELLY COMPANY327II.THE ORGANIZATIONS INVOLVEDWarehousemen's & Distribution Workers' Union, Local 2-9, is alabor organization affiliated with the Congress of Industrial Organi-zations, admitting to membership employees of the Company.Warehouse Employees' Union, Local 197, International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpers of Americais a labor organization affiliated with the American Federation ofLabor.It admits to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn June 26,1941, the C.I.O. by. letter advised the Companythat it represented a majority of the Company's employees andrequested a meeting for the purpose of negotiating a collectivebargaining agreement.On June 30,1941, the Company respondedthat it would meet with the C. I. O. on July 2, 1941. On July 1,1941,an A. F.L. representative requested a meeting with the Com-pany to negotiate an agreement.The Company conferredwith theC. I. O. on July 2, 1941, and on July 3, 1941,the A.F. L. called astrike at the Company's plant.3A statement by a Field Examiner, introduced at the hearing, anda statement in the record by the Trial Examiner,show that theC. I. O. and the A. F. L., respectively,represent a substantialnumber of employees in the unit which each alleges to beappropriate.4We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States8 It appears that the strike was still in effect at the date of the hearing4The Field Examiner'sstatement shows that the C I. O. submitted 47 membershipapplication cards dated between June 1 and June 30, 1941, 46 of the signatures corre-sponding to names on the Company's July 9, 1941, pay roll.All signatures appeared tobe genuine with the exception of 5 which were signedby an "X " The A.F L. gave noproof of representation to the Field Examiner,but at the hearing submitted 42 applicationcards, 38 of which were dated afterJuly 1,1941, and 4 of which were undated. TheA. F L. also submitted 41 affidavits by employees of the Company designatingthe A. F. L.as,exclusive bargaining agent.The'record is not clear,but it would seem that these affi-davits were executed by the same employees who signed the A. F. L.'s application cards.Forty-one of the affidavits were dated July 14, 1941,and one was dated July 19, 1941.There are 90 employees on the Company's July 9, 1941,pay roll. 328DECISIONSOF NATIONALLABOR RELATIONS BOARDand tends to lead to labor disputesburdening and obstructingcommerce and the free flow of commerce.V. THE APPROPRIATE UNITThe C. I. 0. contends that all production and maintenance em-ployees, warehouse employees, and the watchman of the Company,but excluding executives, supervisory employees, truckers, the fire-man, and office employees, constitute an appropriate unit.TheA. F. L. claims that all employees, except the executives of theCompany, should be included within the unit.The Company takesno position concerning the appropriate unit.81111pervisory employees: ' GroverKugler,J' enemy Sicilian,andM11aryCheslukowskiare designated supervisors by the Company.They are the 3 employees who have had the longest service with theCompany in their respective departments.The executive office ad-vises them of the Company's needs or requirements, and they arerequired to assign and distribute the work.However, they also doactual work along with the other employees in their departments.Kuglerhandles the routine of the shipping department and is inclose touch with the office with regard to shipments.The employeesconsider him to be the foreman of the shipping department and incontrol of that branch of the work.While he does not haveauthority to hire or discharge, he occasionally recommends the hireor discharge of individuals.Sicilianois considered the foreman ofthe salting and roasting department and directs the work in thatdepartment.He does not have the power to hire or discharge, butmay recommend such action.Cheslukowskiis considered the floor-lady of the girls in the package and peanut butter department.She assigns work and gets out orders. She cannot discharge butmay, and does, hire.We find that the duties of Kugler, Siciliano,and Cheslukowski are supervisory in nature and that they shouldbe excluded from the unit.Truckers: Emil Mixowns and operates his, own truck upon whichappears the Company's name.License plates are obtained in hisname, and he carries and pays the premiums for joint liabilityinsurance for the benefit of the Company and himself.He is alwayssubject to the direction of the Company with respect to deliveries.He is paid a fixed weekly salary, regardless of the tonnage carriedor the time spent in hauling, and pays all his own expenses.Hereceives a vacation and a gift from the Company at Christmas time.While the. Company does not make social security deductions fromhis salary, nor pay unemployment insurance or workmen's compen-sation for Emil Mix, his name appears on the Company's pay roll.Henry Mixalso operates his own truck, which does not bear any THE KELLYCOMPANY329name.He is paid weekly on the basis of a fixed minimum per stopplus a fixed amount per hundredweight.His compensation is com-puted from a report which he submits to the Company at the end ofeach week, setting forth the number of stops made and the weightcarried.He is subject to the Company's callat all times and coverscertain outlying district deliveries.He also receives a Christmasgift.In his case, too, the Company does not make social securitytax deductions from his compensation, nor does it pay unemploymentinsurancetaxes or workmen's compensation for him, although hisname appearson the Company's payroll.Welker Brothers.Thereare threeWelker brothers, partners, who own their own trucks.The Company's name appears on two of the trucks but not on theothers.They do heavy trucking, hauling carload lots from therailroad to the Company's shipping dock and outbound railroadshipments to the railroad yards.They are paid weekly at a fixedfee per hundredweight.They are not on the Company's pay rolland apparently have contracts with other concerns.No deductionismade for social security taxes, nor does the Company pay unem-ployment insurance taxes or workmen's compensation for them.Thesetruckers are membersof a union.We find that Emil Mix and Henry Mix are employees within themeaning ofthe Act and should be included within the unit herein-afterfound to be appropriate .5We find that the Welker brothers areindependent contractors and should be excluded from the unit.'The fireman:The fireman's duties consist of firing the boiler andkeeping up steam for warmth and operations of the drier.His workisnecessaryfor the continuous operation of the plant. It appearsthat the C. I. O. admits firemen to membershipin its organization,but includes them only where the other employees in the proposedunitwant them included.Here the C. I. O. wishes to exclude thefireman andthe A. F. L. to include him.We find that thefireman'sduties are allied with those of other production and maintenanceemployees and that he should be included within the appropriate unit.Office employees:There are 9 employees who performgeneral officework.Each has his own desk, in the office department which isseparated from the rest of the plant.While some of these employeesspend more time than others outside their office and in the factory,-the record is clear that a far greater proportion of their time isdevoted to office duties.The evidence shows that the A. F. L. hasincluded them in units where they were at least partially engaged inproduction work.The C. I. O. does not admit office employees to6Matter ofSeattlePost-IntellrgencerDepartment of Ilemst Publications,Inc.andSeattle Newspaper (mold, Local No82,9N L. R. 13 1262'Matter of Federal Iced Cold Storage CompanyandProduce DriversandS,nployeesunion, Local No630, 18 N. L R I: 161 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembership. In view of the difference in duties between the officeemployees and the production maintenance employees, we find thatthe office employees are not a cohesive part of the unit and should beexcluded therefrom.7We find that all production and maintenance employees, includingwarehouse employees, truckers Emil Mix and Henry Mix, the watch-man, and the fireman of the Company but excluding executives 'andsupervisory and office employees, constitute a unit appropriate forthe purposes of collective bargaining and that such unit will insureto employees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuate thepolicies of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisencan best be resolved by an election by secret ballot. TheCompany suggests that the July 9, 1941, pay roll, which is the lastpay roll preceding the date of the hearing be used todetermineeligibility to vote.8The C. I. O. requests that the pay roll of July3, 1941, the last day on which work was done in the plant, be usedto determine eligibility to vote.The A. F. L. takes no position as tothe proper pay-roll date.Under the circumstances, we shall directthat those eligible to vote in the election shall be the employees ofthe Company within the appropriate unit whose names appear on theCompany's July 3, 1941, pay roll, subject to such limitations andadditionsas are setforth in the Direction hereinafter.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OFLAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Kelly Company, Cleveland, Ohio,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.2.All production and maintenance employees including warehouseemployees, truckers Emil Mix and Henry Mix, the watchman, andthe fireman of the Company, but excluding executives and super-7Matter ofBirdsboro Steel Foundry d Machine Co.andSteelWorkers Organizing Com-mrottee, C I0 , 32 N L R B. 107, and cases therein cited See also,Matter of Unaon.Switch and Signal CompanyandUnited Electrical, Radio and Machine Workers of Amer-ica, Local 610,30 N L. R. B 9228While the record is not clear,itappears that no work was done at the plant afterJuly 3, the date on whichthe A F.L. called the strikeHowever,on July 9, the Com-pany paid all employees one day'swages and prepared a pay roll for that purpose. TIE KELLY COMPANY331visory and office employees, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith The Kelly Company, Cleveland, Ohio, an election by secretballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision 'of the Regional Director for the Eighth Region,acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Section 9, of said Rules and Regu-lations, among all production and maintenance employees employedby the Company on July 3, 1941, including warehouse employees,,truckers Emil Mix and Henry Mix, the watchman, and the firemanof the Company, and employees who were ill or on vacation or in theactivemilitary service or training of the United States, or tem-porarily laid off, but excluding executives and supervisory and officeemployees, and employees who have since quit or been discharged forcause, to determine whether they desire to be represented by Ware-housemen's & Distribution Workers' Union, Local 2-9 (C. 1. 0.) orWarehouse Employees' Union, Local 197, International BrotherhoodofTeamsters, Chauffeurs,Warehousemen & Helpers of America(A.F. of L.), for the purposes of collective bargaining, or byneither.MR. EDWIN S. SMITH took no part in the consideration of the aboveDecision and Direction of Election.